Case 7:19-cr-00787 Document1 Filed on 04/09/19 in TXSD Page 1 of 2

nited States District Court
eouthern District Of Texas
AO 91 (Rev. 11/11) Criminal Complaint FILED

“APR 9209.
UNITED STATES DISTRICT COURT APR

for the David J. Bradley, Clerk

Southern District of Texas —

 

 

 

United States of America )
. , ¢ xo W- 14- 08 00- MA
Rodriguez, Jose Adonis ) ase NO.
(YOB:1995)
)
)
Defendant(s)
CRIMINAL COMPLAINT
. I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 27, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section ; Offense Description
18 U.S.C Title 751 (a) Knowingly ESCAPE from federal custody, that is GEO Mid-Valley Halfway

House Edinburg, Texas, in which he was lawfully confined at the direction of
the Attorney General by virtue of a judgment and commitment of the United
States District Court for the Southern District of Texas for the conviction of
Smuggling aliens into or out of the United States under original case number
7:16-cr-017667-02

This criminal complaint is based on these facts:

See attachment "A"

Continued on the attached sheet,

{YS be

“Y — eS
Complainant's signature

Approv ed by Ain L. Greenbavm—

Sergio Sepulveda Deputy U.S. Marshal

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: Ag
. Judge's signature
City and state: McAllen TX.

a / . Printed name and title
Case 7:19-cr-00787 Document1 Filed on 04/09/19 in TXSD Page 2 of 2

Attachment A

On November 14, 2016, RODRIGUEZ Jose Adonis (hereinafter “RODRIGUEZ”) was arrested by Custom
and Border Protection for Smuggling Aliens into United States, in violation of Title 8 U.S.C
1324(a)(1)(A){ii). Rodriguez subsequently pled guilty in United States District Court of Texas, in cause
number 7:16-cr-01767-02, and sentenced to 27 months custody of Bureau of Prison (BOP) and 3 years of
Supervised Release. RODRIGUEZ was allowed to serve the last 3 months of his sentence at the Mid
Valley Halfway House in Edinburg TX. RODRIGUEZ arrived at the Mid Valley Halfway House on March

19, 2019, and was scheduled to be released on June 21, 2019.

On March 27, 2019 at approximately 9:37 pm, Mid Valley Halfway House staff members heard the
emergency door alarm in dorm #3. Upon entering the dorm, staff members witnessed the emergency
door closing and someone running out. Staff proceeded to follow the individual and radioed in to all
staff members of a possible escape. Staff members exited the facility through the main entrance and
witnessed resident RODRIGUEZ running towards the Murphy’s gas Station.

At approximately 11:00pm, Deputy U.S. Marshal Sergio Sepulveda received notice e of Rodriguez leaving
Mid Valley Halfway House. BOP officially placed. RODRIGUEZ on escape status on March 27, 2019. On
April 5, 2019, RODRIGUEZ was apprehended by U.S. Marshal’s in Weslaco" TX.
